                                               United States Bankruptcy Court
                                                    District of Arizona
In re:                                                                                                     Case No. 20-02074-PS
ERENIA MONTOYA                                                                                             Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0970-2                  User: carterta                     Page 1 of 1                          Date Rcvd: Apr 06, 2020
                                      Form ID: 309A                      Total Noticed: 17


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 08, 2020.
db              ERENIA MONTOYA,    10327 W. DEVONSHIRE AVENUE,    PHOENIX, AZ 85037-2515
15973390       +Citibank/Best Buy,    Citicorp Credit Srvs/Centralized Bk dept,    Po Box 790034,
                 St Louis MO 63179-0034
15973398       +The Moore Law Group,    2702 N. 3rd Street,    Ste 2010,   Phoenix AZ 85004-4606
15973397        The Moore Law Group,    POB 25145,   Santa Ana CA 92799-5145

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: tom@nwrelief.com Apr 07 2020 05:10:01       THOMAS ADAMS MCAVITY,
                 PHOENIX FRESH START BAKRUPTCY ATTORNEYS,     4602 E Thomas Rd, Ste S-9,    PHOENIX, AZ 85028
tr              EDI: QCFLORES.COM Apr 07 2020 07:58:00       CONSTANTINO FLORES,    PO BOX 95080,
                 PHOENIX, AZ 85070-5080
smg             EDI: AZDEPREV.COM Apr 07 2020 07:53:00       AZ DEPARTMENT OF REVENUE,    BANKRUPTCY & LITIGATION,
                 1600 W. MONROE, 7TH FL.,    PHOENIX, AZ 85007-2650
15973388       +EDI: TSYS2.COM Apr 07 2020 07:53:00       Barclays Bank Delaware,    Attn: Bankruptcy,
                 Po Box 8801,    Wilmington DE 19899-8801
15973391       +EDI: WFNNB.COM Apr 07 2020 07:53:00       Comenity Bank/Victoria Secret,    Attn: Bankruptcy,
                 Pob 182125,    Columbus OH 43218-2125
15973392       +EDI: TSYS2.COM Apr 07 2020 07:53:00       Deptartment Store National Bank/Macy’s,
                 Attn: Bankruptcy,    9111 Duke Boulevard,    Mason OH 45040-8999
15973389        EDI: JPMORGANCHASE Apr 07 2020 07:53:00       Chase Card Services,    Attn: Bankruptcy,
                 Po Box 15298,    Wilmington DE 19850
15973393        EDI: PRA.COM Apr 07 2020 07:58:00      Portfolio Recovery,    Attn: Bankruptcy,
                 120 Corporate Blvd,    Norfold VA 23502
15973528       +EDI: PRA.COM Apr 07 2020 07:58:00      PRA Receivables Management, LLC,     PO Box 41021,
                 Norfolk, VA 23541-1021
15973394       +EDI: RMSC.COM Apr 07 2020 07:53:00       Syncb/hhgreg,   Attn: Bankruptcy,    Po Box 965060,
                 Orlando FL 32896-5060
15973395       +EDI: RMSC.COM Apr 07 2020 07:53:00       Synchrony Bank/Walmart,    Attn: Bankruptcy,
                 Po Box 965060,    Orlando FL 32896-5060
15973396       +EDI: WTRRNBANK.COM Apr 07 2020 07:53:00       Target,   c/o Financial & Retail Srvs,
                 Mailstop BT POB 9475,    Minneapolis MN 55440-9475
15973399       +EDI: WFFC.COM Apr 07 2020 07:58:00       Wells Fargo Bank NA,    Attn: Bankruptcy,
                 1 Home Campus Mac X2303-01a,    Des Moines IA 50328-0001
                                                                                               TOTAL: 13

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr*              +PRA Receivables Management, LLC,   PO Box 41021,   Norfolk, VA 23541-1021
                                                                                                                    TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 08, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 6, 2020 at the address(es) listed below:
              CONSTANTINO FLORES    trusteeflores@floreslawaz.com, cflores@ecf.axosfs.com
              THOMAS ADAMS MCAVITY   on behalf of Debtor ERENIA MONTOYA tom@nwrelief.com, melissa@nwrelief.com
              U.S. TRUSTEE   USTPRegion14.PX.ECF@USDOJ.GOV
                                                                                            TOTAL: 3




         Case 2:20-bk-02074-PS Doc 19 Filed 04/06/20 Entered 04/08/20 22:06:53                                               Desc
                             Imaged Certificate of Notice Page 1 of 3
Information to identify the case:
Debtor 1              ERENIA MONTOYA                                                    Social Security number or ITIN        xxx−xx−4724
                      First Name   Middle Name    Last Name                             EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name    Last Name
(Spouse, if filing)
                                                                                        EIN     _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            District of Arizona
                                                                                        Date case filed for chapter 7 2/28/20
Case number:          2:20−bk−02074−PS


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/17

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Your case could be dismissed if you do not file the required documents, fail to
appear at the meeting of creditors or if you do not provide photo identification and proof of social security number to
the trustee at the meeting.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       ERENIA MONTOYA

2.      All other names used in the
        last 8 years

3.     Address                               10327 W. DEVONSHIRE AVENUE
                                             PHOENIX, AZ 85037−2515

4.     Debtor's attorney                     THOMAS ADAMS MCAVITY                                   Contact phone 503−739−3474
                                             PHOENIX FRESH START BAKRUPTCY                          Email: tom@nwrelief.com
       Name and address                      ATTORNEYS
                                             4602 E Thomas Rd, Ste S−9
                                             PHOENIX, AZ 85028

5.     Bankruptcy trustee                    CONSTANTINO FLORES                                     Contact phone 602−274−4200
                                             PO BOX 95080                                           Email: trusteeflores@floreslawaz.com
       Name and address                      PHOENIX, AZ 85070−5080
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1




     Case 2:20-bk-02074-PS Doc 19 Filed 04/06/20 Entered 04/08/20 22:06:53                                                         Desc
                         Imaged Certificate of Notice Page 2 of 3
Debtor ERENIA MONTOYA                                                                                               Case number 2:20−bk−02074−PS


6. Bankruptcy clerk's office                    U.S. Bankruptcy Court, Arizona                                 Office Hours:
                                                230 North First Avenue, Suite 101                              8:30 am − 4:00 pm Monday−Friday
    Documents in this case may be filed at this Phoenix, AZ 85003−1727
    address. You may inspect all records filed
    in this case at this office or online at                                                                   Contact Phone: (602) 682−4000
    www.pacer.gov.
                                                                                                               Date: 4/6/20

7. Meeting of creditors                          May 7, 2020 at 08:30 AM                                       Trustee: CONSTANTINO FLORES
                                                                                                               Call in number: 866−564−1773
    Debtors must attend the meeting to be        BY TELEPHONE                                                  Passcode: 3149550
    questioned under oath. In a joint case,
    both spouses must attend. Creditors may
    attend, but are not required to do so.       The meeting may be continued or adjourned
                                                 to a later date. If so, the date will be on the
                                                 court docket.

8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge                     Filing deadline: 7/6/20
                                               or to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                             Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as           conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize
                                                 an exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now. If
                                                 it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
    Please do not file a proof of claim unless   that you may file a proof of claim and stating the deadline.
    you receive a notice to do so.               Deadline for holder(s) of a claim secured by a security interest in the debtor's principal residence (Rule
                                                 3002(c)(7)(A): 70 Days from Case Filed Date.


11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court
                                                 to extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                                 have any questions about your rights in this case.


12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                                 distributed to creditors. Debtors must file a list of property claimed as exempt. You may inspect that list at
                                                 the bankruptcy clerk's office or online at www.pacer.gov. If you believe that the law does not authorize an
                                                 exemption that the debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                  page 2




     Case 2:20-bk-02074-PS Doc 19 Filed 04/06/20 Entered 04/08/20 22:06:53                                                                        Desc
                         Imaged Certificate of Notice Page 3 of 3
